DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement drawings were received on December 18, 2019.  These drawings are accepted.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 7,380,575 to Stricklin (Stricklin) in view of JP09-039908 to Noguchi Works Co., Ltd (Noguchi).  JP09-039908 was cited by applicant on an IDS and a copy thereof filed with the .
Regarding claim 1, Stricklin discloses an adjustable table assembly (12) for use in a filler assembly (10), the adjustable table assembly comprising: a table (12) having a top surface (20) configured to receive a flexible container (200) thereon; and a clamp (14) disposed on the table and configured to releasably secure the flexible container to the table (by securing the spout, the container is secured to the table).  Stricklin does not disclose the table having an infeed end and an outfeed end opposite the infeed end; wherein the table is movable along a plurality of rails affixed to the filler assembly, the table being movable between a loading position, in which the table is configured to receive the flexible container, and an operating position, in which the table is inside the filler assembly, the movement of the table along the plurality of rails being along a first axis.  Noguchi teaches a filler assembly (1) having a table (4) having an infeed end (end from which a bag is placed on the table; see Fig. 2) and an outfeed end opposite the infeed end (opposite end from which a bag is removed from the table; see Fig. 2); wherein the table is movable along a plurality of rails (guides 7; Fig. 2 clearly shows a pair of rails/guides) affixed to the filler assembly (Fig. 2), the table being movable between a loading position (page 3, lines 25-26; the position outside the vacuum device), in which the table is configured to receive the flexible container, and an operating position (page 3, lines 25-26; the position within the vacuum device), in which the table is inside the filler assembly, the movement of the table along the plurality of rails being along a first axis (see Fig. 2) so that bags can easily be loaded onto the table without reaching into the filler assembly.  It would have been obvious to one of 
Regarding claim 2, Stricklin further discloses a slot defined on the top surface of the table (slots between the respective plates 21a-d shown in Fig. 1), the slot being configured to receive the flexible container therein (Fig. 1), wherein the clamp is disposed adjacent to the slot and is configured to releasably secure the flexible container in the slot (Fig. 1).
Regarding claim 3, Stricklin discloses the flexible container is a bag (200) having a spout (202) extending therefrom.
Regarding claim 4, Stricklin does not disclose the top surface defines a dimpled textured thereon.  However, textured surfaces, including dimpled texture, are known in the art to help prevent undesired sliding of the container on the surface.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the surface of the table of Stricklin to have a dimpled texture as is well known in the art to help prevent undesired sliding of the container on the surface.
Regarding claim 5, Stricklin further discloses the clamp has an open configuration in which the flexible container is not secured therein (clamp open) and a closed configuration in which the flexible container is secured in the clamp (clamp closed around the spout), wherein the clamp includes a first clamping side (first arm 32), a second clamping side (second arm 32) opposite the first clamping side, and an actuator (34), wherein the actuator is configured to move at least one of the first and second clamping sides towards the other of the first and second clamping sides when the clamp is moved into the closed configuration, and away from 
Regarding claim 6, Stricklin does not disclose the first clamping side and the second clamping side each include an elastic layer thereon, the elastic layers on each of the first and second clamping sides being configured to contact the flexible container when the clamp is in the closed configuration.  However, elastic layers or coatings are known in the art to aid the grippers in gripping more securely and to prevent damage to the neck/spout of the container.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included an elastic layer on the clamping sides of the gripper assembly of Stricklin to aid the grippers in gripping more securely and to prevent damage to the spout of the container.
Regarding claims 7-8, Noguchi further teaches a height adjustment assembly (page 4, lines 15-24) configured to be actuated to move the table along a second axis that is perpendicular to the first axis (vertical adjustment perpendicular to the horizontal movement of the table), wherein the height adjustment assembly includes a plurality of first heads (bolts) fixedly attached to the table, a plurality of second heads (bolts) fixedly attached to the plurality of rails, and a connector (11) attached to both the first and second heads, wherein the connector is configured to be moved such that the first and second head are movable closer to each other or farther from each other (page 4, lines 15-24) to accommodate different size packages.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a height adjustment assembly as taught by Noguchi in the system of Stricklin to accommodate different size packages.

Regarding claim 10, Stricklin does not disclose the front face is rounded. However, rounded edges/faces are known in the art to eliminate potentially sharp edges/corners which may injure an operator or damage a package.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have rounded the front face of the table of Stricklin to eliminate potentially sharp edges/corners which may injure an operator or damage a package.
Regarding claim 11, Stricklin does not disclose the edge is rounded to have a curvature radius of between 0.25 inches and 5 inches.  However, applicant has not placed any criticality on this range (see [0048] which discloses a variety of ranges for the radius of the curvature).  Operation of the device would remain unchanged at nearly any reasonable radius of the curvature.  Therefore, it would have been an obvious matter of design choice to form the edge having a curvature with a radius between .25 and 5 inches, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04(IV)(A).
Regarding claim 12, Stricklin further discloses the clamp is disposed closer to the outfeed end of the table than to the infeed end (as modified above, the clamp is closer to the outfeed end; see Fig. 1).
Regarding claims 13 and 14, Noguchi further teaches a rail assembly (rails 7) configured to guide the flexible container along the table, wherein the rail assembly includes two parallel 
Regarding claim 15, Stricklin discloses a method of feeding a flexible container (200) into a filler assembly (10) using an adjustable table (the table is adjustable via plates and hinges; see col. 4, lines 24-33) assembly having a table (12) and a clamp (14), the method comprising: introducing the flexible container onto a top surface defined on the table (Fig. 1); securing the flexible container in a clamp disposed on the adjustable table assembly (via gripper 14).  Stricklin does not disclose moving the table along a first axis in a first direction into a predetermined loading position; introducing the container from an infeed end and moving the table along the first axis in a second direction opposite the first direction and into a predetermined operating position.  Noguchi teaches a filler assembly (1) having a table (4) having an infeed end (end from which a bag is placed on the table; see Fig. 2) and an outfeed 
Regarding claim 16, Stricklin further discloses a slot defined on the top surface of the table (slots between the respective plates 21a-d shown in Fig. 1), the slot being configured to receive the flexible container therein (Fig. 1), wherein the clamp is disposed adjacent to the slot and is configured to releasably secure the flexible container in the slot (Fig. 1).
Regarding claims 17, Noguchi further teaches a height adjustment assembly (page 4, lines 15-24) configured to move the table along a second axis that is perpendicular to the first axis (vertical adjustment perpendicular to the horizontal movement of the table) in the loading position to accommodate different size packages.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a height adjustment assembly as taught by Noguchi in the system of Stricklin to accommodate different size packages.

Regarding claim 20, Stricklin discloses a filler assembly (10) for moving a flowable material into a flexible container, the filler assembly comprising an adjustable table assembly of claim 1 (as described above).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Stricklin as modified by Noguchi as applied to claim 15 above, and further in view of US Patent 4,283,901 to Schieser et al. (Schieser).
Regarding claim 19, Stricklin as modified by Noguchi discloses the method of claim 15, but does not disclose positioning at least one safety guard adjacent to the adjustable table assembly after moving the table into the predetermined operating position.  Schieser teaches a filler assembly including a guard (146a) which is positioned adjacent a container holding assembly when the container holder is in an operating position to prevent outside interference with the container during filling.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a guard positioned about the table in the operating position as taught by Schieser in the method of Stricklin as modified by Noguchi to prevent outside interference with the container during filling.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and claimed invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLAS A ARNETT whose telephone number is (571)270-5062. The examiner can normally be reached M-Th 8:00-5:00; F 12:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/NICOLAS A ARNETT/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        January 26, 2022